Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of kneading units including a supply plate … and a converging plate”, “just below the corresponding first introduction hole or the corresponding  second introduction hole”, “and upstream side” and “a downstream side” which are indefinite because the relationship between the kneading units, the supply plate and the converging plate are unclear.  Claim 1 recites “the grooves;” which has antecedent basis clarity issues.  And claim 1 recites “”when attention is paid on” which is indefinite.  The Examiner suggests the following amendments:
1. (Currently Amended) A pack for spinning being a pack that is used for a production process of a fiber and that is provided with a kneading part disposed on a spinneret, 
the kneading part comprising: 
an introduction plate including a plurality of first introduction holes for introducing a melted polymer; and 
a plurality of stacked kneading units, each kneading unit including 
a supply plate including a plurality of independent supply grooves into which the polymer introduced from the introduction holes flows and one or more supply holes disposed in each of the supply grooves, and 
a converging plate including a plurality of converging grooves in which a plurality of grooves into which the polymer supplied from the supply holes flows are intersected and a plurality of second introduction holes disposed in each of the converging grooves, wherein 
when the kneading part is divided into virtual regions including an equal area on a face perpendicular to a polymer spinning path direction and separated in parallel with the polymer spinning path direction from an upstream side end to a downstream side end, 
the first introduction holes penetrating the introduction plate are formed in each of the divided virtual regions; 
each first end of the supply grooves is disposed just below the corresponding first introduction hole or the corresponding second introduction hole, each second end of the supply grooves is disposed in a virtual region different from a virtual region where the first end is disposed, and each of the supply holes is formed in each second end of the supply grooves; 
the converging grooves are disposed in the respective divided virtual regions, each first end of the grooves configuring the converging grooves is disposed just below the corresponding supply hole, and each of the second introduction holes is formed in each second end of the grooves configuring the converging grooves; and 
when communicate with each other through the converging grooves, a second end of at least one supply groove on the downstream side is disposed in a virtual region different from any virtual regions where the first ends of the supply grooves on the upstream side are disposed.
	Claim 2 recites “the virtual regions … are adjacent to the virtual region” which is unclear if it is a plural to one correspondence or a one to one correspondence.  Claim 2 recites “the second end “ which lacks antecedent basis clarity.  The Examiner suggest the following amendments:
	2. (Currently Amended) The pack for spinning according to claim 1, wherein the virtual region where the first end of the supply groove is disposed is adjacent to the virtual region where the second end of the supply groove is disposed. 
Claim 3 recites “number of components of the kneading unit” which is unclear and incorrect.  What are the components?  As understood from the specification, “n” is the number of the kneading units.  The Examiner suggests the following amendments:  “number of units”.
Claim 4 is rejected as being dependent upon a rejected claim.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the pack, as recited by claims 1-4, particularly including the kneading part comprising: an introduction plate including a plurality of first introduction holes for introducing a melted polymer; and a plurality of stacked kneading units, each kneading unit including a supply plate including a plurality of independent supply grooves into which the polymer introduced from the introduction holes flows and one or more supply holes disposed in each of the supply grooves, and a converging plate including a plurality of converging grooves in which a plurality of grooves into which the polymer supplied from the supply holes flows are intersected and a plurality of second introduction holes disposed in each of the converging grooves, wherein when the kneading part is divided into virtual regions including an equal area on a face perpendicular to a polymer spinning path direction and separated in parallel with the polymer spinning path direction from an upstream side end to a downstream side end, the first introduction holes penetrating the introduction plate are formed in each of the divided virtual regions; each first end of the supply grooves is disposed just below the corresponding first introduction hole or the corresponding second introduction hole, each second end of the supply grooves is disposed in a virtual region different from a virtual region where the first end is disposed, and each of the supply holes is formed in each second end of the supply grooves; the converging grooves are disposed in the respective divided virtual regions, each first end of the grooves configuring the converging grooves is disposed just below the corresponding supply hole, and each of the second introduction holes is formed in each second end of the grooves configuring the converging grooves; and when the supply grooves on an upstream side and the supply grooves on a downstream side communicate with each other through the converging grooves, a second end of at least one supply groove on the downstream side is disposed in a virtual region different from any virtual regions where the first ends of the supply grooves on the upstream side are disposed.  Sluijters (US 3,608,148), Hodan et al. (US 5,533,883) and Dugan et al. (US 6,361,736) disclose spinning packs including plates with grooves and holes, but do not disclose the kneading part including the introduction plate, the supply plates, and the converging plates, as recited by claims 1-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744